IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,023



                         EX PARTE LEONARD REED, Applicant



            ON APPLICATION FOR A WRIT OF HABEAS CORPUS
          CAUSE NO. 1073597W IN CRIMINAL DISTRICT COURT NO. 3
                         FROM TARRANT COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of theft and

sentenced to two (2) years’ imprisonment. He did not appeal his conviction.

       Applicant alleges inter alia that he has already been prosecuted and convicted for this offense

in municipal court and that his subsequent conviction for the same offense in Criminal District Court

No. 3 violates the Double Jeopardy clause of the United States Constitution.

       The trial judge has entered findings of fact and conclusions of law recommending that relief
                                                                                                     2

be granted. Specifically, the trial judge found that the charges in this case were initially brought in

municipal court, that Applicant pleaded guilty, and the municipal judge entered a judgment on May

21, 2008. The State subsequently brought the same charges in Criminal District Court No. 3,

Applicant pleaded guilty, and the district judge entered a judgment on August 16, 2007. The trial

judge found that Applicant was prosecuted twice for the same offense in violation of the Double

Jeopardy clause. We agree.

       Relief is granted. The judgment in Cause No. 1073597W in the Criminal District Court No.

3 of Tarrant County is set aside, and Applicant is remanded to the custody of the Sheriff of Tarrant

County to answer the charges against him. Applicant’s remaining claims are dismissed. See Ex

parte Torres, 943 S.W.2d 469 (Tex. Crim. App. 1997).

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: October 15, 2008
Do Not Publish